DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-39 are pending.
Claims 12-39 are rejected.
Claims 1-11 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 16, 18-23, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The original disclosure does not contain a written description of carrying out step ii-a without adding a hydro-alcoholic solution (see page 3, lines 9-14 and Examples 1, 3, 4, 6, and 7).   Thus, the limitation: 

    PNG
    media_image1.png
    231
    680
    media_image1.png
    Greyscale
 fails to comply with the written description requirement.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not provide a written description of the biomass being contacted with the extraction solvent at reflux temperature of the solvent until almost all CBDA has been decarboxylated to CBD.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 12, 14, 16, 18-23, 33, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14, 16, 18-23, 33, 35 and 37 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).
	Claim 36 depends indirectly from claim 13.  Claim 13 discloses an extraction solvent (step i), an organic water-immiscible solvent (step iii-b), and a third water-immiscible solvent (step v).  Thus, claim 36 is indefinite because it is unclear which of the solvents disclosed in claim 13 is limited to hexane.  
Claim 38 recites the limitation "wherein the hexane and ethyl acetate mixture is in a ratio between 20:1 and 5:1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because none of the claims to which claim 38 depends directly or indirectly disclose a hexane and ethyl acetate mixture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, 16, 18-23, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (US 2016/0214920 A1) in view of Herkenroth et al. (US 2015/0038567 A1), Oroskar et al. (US 2019/0010106 A1) and Flockhart et al. (US 2015/0203434 A1).


Nadal Roura differs from claims 12 iii-a, 22 in that although Nadal Roura discloses that contacting the one or more crystalized cannabinoids with a second non-polar solvent to form a second solvent mixture (see paragraph 0032).  Nadal Roura does not require contacting the first hydro-alcoholic phase with a second water-immiscible solvent and an acid solution adapted to bring the pH to 2.0-6.5, as disclosed in claim 12 iii-a.  In particular, adjusting the pH to between 4.5 and 5.5 by adding acetic acid, as disclosed in claim 22.
Nadal Roura differs from claim 12 iv-a in that Nadal Roura does not require a decarboxylation step be carried out after an acidification step.
Herkenroth et al. disclose a process for producing natural cannabinoid carboxylic acids and salts thereof (see entire disclosure).  It is disclosed that production of pure, preferably crystalline salts of cannabinoid carboxylic acids comprises two steps: first natural cannabinoid carboxylic acids are extracted from plant material and second the cannabinoid carboxylic acids or cannabinoid carboxylic acid-rich extracts thus produced are treated in a suitable solvent with a suitable organic base, a suitable inorganic base, and/or a suitable inorganic or organic salt, so that the poorly soluble salts of the 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cannabinoid carboxylic acid extracts prepared in the process of Nadal Roura could be converted to the neutral cannabidiol by converting the cannabinoid carboxylic acid extract to cannabinoid carboxylic acid Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  See MPEP 2143 I. (F).
With regard to the use of acetic acid as disclosed in claim 22,  Herkenroth et al. disclose an example wherein citric acid is used to precipitate the cannabinoid carboxylic acid (see paragraph 0056).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired the cannabinoid carboxylic acid salts produced by Nadal Roura in view of Herkenroth et al., could be acidified with acetic acid, since Herkenroth et al. showed that a carboxylic acid could be used to precipitate the cannabinoid carboxylic acid.
Nadal Roura differs from claims 23ii-b-23iv-b and 33, 35, and 37 in that Nadal Roura does not require removing waxes, removing pitches, and subjecting the wax and pitch-free oil to silica gel chromatography using a suitable eluent, in particular a mixture of hexane and ethyl acetate.
Flockhart et al. disclose a method for preparing cannabinoids from plant material in substantially pure form (see entire disclosure).  The process relates to purification 
Oroskar et al. disclose a process for the production of cannabidiol (CBD)
or another neutral cannabinoid (see paragraphs 0017-0103 and the claims).   The process comprises: ii-b) removing waxes by concentrating the extraction solution to obtain an extraction oil and contacting the extraction oil with ethanol at room temperature for at least 10 minutes to obtain a suspension of extract and waxes (see paragraphs 0001, 0005, 0021-0023, 0063, and 0081-0082).  

-20°C, as disclosed by Flockhart et al., or as high as room temperature (20-25°C), as disclosed by Oroskar et al., were known to be suitable.  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to conduct a chromatographic process as claimed, including the Chromabond Flash BT 12M silica cartridge column containing an eluting mixture of hexane and ethyl acetate in a ratio suitable to obtain the desired purification, since  Nadal Roura discloses that to increase purity a chromatography can be carried out prior to crystallization (see paragraphs 0057 and 0058).

Flockhart et al. disclose the method for preparing cannabinoids from plant material in substantially pure form as described above.   In addition Flockhart et al. discloses milling or chopping the cannabis plant material prior to solvent extraction (see page 10 and paragraph 0191)
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to micronize the biomass prior to solvent extraction, since Flockhart et al. disclose milling or chopping the cannabis plant material prior to solvent extraction.  The skilled artisan would have further been motivated to mill or chop the cannabis plant material in order to increase the efficiency of the extraction process.

Claims 13, 15, 17, 24-32, 34, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (US 2019/0010106 A1) in view of Eiroa Martinez et al. (WO 2016/153347 A1).
Oroskar et al. disclose a process for the production of cannabidiol (CBD)
or another neutral cannabinoid (see paragraphs 0017-0103 and the claims).  The process comprises: i) contacting a cannabis biomass containing CBD and/or CBDA, or another neutral cannabinoid or it’s carboxylic acid form, with an ethanol extraction solvent for at least 10 minutes at about 25°C, the reflux temperature of the solvent ethanol, to obtain after biomass removal, an extraction solution (see paragraphs 0019, 0061-0063, and 0074-0076).  The process comprises: ii-b) removing waxes by 
Oroskar et al. disclose the process as disclosed above, but differs from the claims in that Oroskar et al. disclose carrying out step ii-b at room temperature rather 
Eiroa Martinez et al. disclose that waxes are removed from a CBD-containing solution typically by chilling and keeping the solution at a temperature below 0°C for at least 10 hours (see page 11, lines 8-17).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the dewaxing temperature could be varied anywhere from room temperature as disclosed by Oroskar et al. down to below 0°C as disclosed by Eiroa Martinez et al., including being conducted at a temperature of 4-10°C as disclosed in claim 13 or 4°C as disclosed in claims 26 and 34.  The skilled artisan would be motivated to select the appropriate temperature based upon the desired yield, quality and/or purity of the final product.  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
Oroskar et al. disclose the process as disclosed above, but differs from claim 25 in that step (ii-b) is conducted in ethanol rather than methanol.
Eiroa Martinez et al. disclose a process for preparing cannabidiol isolates from industrial hemp (see Technical field of the invention on page 1).  Eiroa Martinez et al. disclose that the removal of waxy components is typically accomplished by dissolving 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the ethanol used as the dewaxing solvent to remove the waxy components in the process of Oroskar et al. could be replaced with methanol, since Eiroa Martinez et al. disclose that the removal of waxy components is typically accomplished by dissolving the refined extract in an organic solvent selected from the group consisting of methanol, ethanol, other alkyl alcohols and mixtures thereof.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Oroskar et al. disclose the process as disclosed above, wherein the
solvent used in step iii-b is hexane but differs from claim 28 in that the alcohol of the hydro-alcoholic solution is ethanol and not methanol.
Oroskar et al. disclose the process as disclosed above, but differs from claims 29 and 30 in that in step (iv-b) the eluate phase is not disclosed as being an n-hexane and ethyl acetate mixture in a ratio between 20:1 and 5:1.
Eiroa Martinez et al. disclose that the chromatographical fractionation is most preferably done using a mixture of hexane and ethyl acetate as eluent and an amorphous synthetic silica gel is used as the stationary phase (see page 11, lines 26-34).  The mixture comprises preferably 1-10 vol% ethyl acetate, most preferably 1-5 vol% ethyl acetate (see page 11, lines 28-29).
.

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. 
The Applicants argue that Roura teaches away from the present claims by requiring the decarboxylation step be performed prior to any further extractions (see page 10 of the remarks).  
Roura discloses that when it is desired to purify the free cannabinoids, rather than the cannabinoid acids, the plant material may be subjected to a decarboxylation step prior to performing step a) in order to convert any cannabinoid acids to the free cannabinoids (see paragraphs 0053 and 0054).  This implies that when the purification is to be conducted on the cannabinoid acids the decarboxylation step is not performed prior to step a).   Thus the examiner disagrees that Roura teaches away from the present claims.  
The Applicants arguments with respect to Roura and Herkenroth on pages 10 and 11 of the remarks are not persuasive.

The Applicants arguments on pages 11 and 12 of the remarks with regard to Roura, Herkenroth and Flockhart is not persuasive.  
Dewaxing can be carried out at temperature other than -20°C (see for instance paragraph 0063 of Oroskar et al. (US 2019/0010106 A1), in particular page 7, lines 7-10 of column 1).   There the dewaxing occurs at room temperature (20-25°C). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699